Citation Nr: 0917444	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-34 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 
1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, denied 
entitlement to TDIU.  

The case was previously before the Board in December 2008, 
when it was remanded for readjudication of the claim for TDIU 
in light of a grant of service connection for a psychiatric 
disorder.  Regrettably, additional development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional circumstances, where the veteran does not meet 
the percentage requirements, a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b).

As a result of the December 2008 Board decision and the 
January 2009 RO rating decision, the Veteran has a combined 
disability rating for service-connected disabilities which is 
90 percent.  This is considerable, and the Board notes that 
the Veteran's service-connected disabilities are various 
residuals of shell fragment wounds (SFW) to the right upper 
extremity along with a psychiatric disorder.  The evidence of 
record reveals that the Veteran is presently about 77 years 
old and that he was fully employed in the past.  The evidence 
reveals that he retired after a full career as a Federal 
Customs Inspector.  Moreover, although his service-connected 
disabilities are rated at a combined 90 percent disability 
rating, the current medical evidence of record reveals 
treatment, and hospitalization, for nonservice connected 
disabilities such as cardiovascular disorders, hypertension, 
renal insufficiency, and hypothyroidism.  There is no medical 
evidence showing current treatment for the Veteran's service-
connected disabilities, or that they impact on his 
employability.  However, since he does have a combined 90 
percent disability rating for service-connected disabilities, 
a VA examination is warranted to ascertain if the service-
connected disabilities alone render the Veteran unemployable.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
December 23, 2008, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that are dated from December 23, 
2008, to the present.  

2.  The veteran should be accorded a 
general medical examination.  The report 
of examination should include a detailed 
account of all manifestations of 
disabilities disorder found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
elicit an employment history from the 
Veteran.  

The examiner is requested to indicate 
if the service-connected disabilities 
(SFW to the right arm, scars, and 
depressive disorder) render the Veteran 
unemployable.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.  If additional 
examination is necessary to provide the 
requested opinion, then the appropriate 
examinations should be scheduled.  

3. Following the above, readjudicate 
the veteran's claim for TDIU. If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond. Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

